United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 11-3201
                                  ___________

United States of America,              *
                                       *
              Appellee,                *
                                       * Appeal from the United States
         v.                            * District Court for the Eastern
                                       * District of Missouri.
Kevin Cowper,                          *
                                       *      [UNPUBLISHED]
              Appellant.               *
                                       *
                                  ___________

                             Submitted: June 11, 2012
                                 Filed: June 20, 2012
                                 ___________

Before BYE, BEAM, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

      After Kevin Cowper violated the terms of his supervised release, the district
     1
court sentenced him to 18 months' imprisonment, which is the bottom of his advisory
Guidelines range of 18 to 24 months' imprisonment. Cowper appeals, asserting that
his within-Guidelines sentence is unreasonable. We affirm.




         1
        The Honorable Catherine D. Perry, Chief Judge, United States District Court
for the Eastern District of Missouri.
        In 2003, Cowper pled guilty to possession with intent to distribute cocaine
base, in violation of 21 U.S.C. § 841(a)(1), and was sentenced to 84 months'
imprisonment followed by 5 years' supervised release. Due to a subsequent reduction
in his term of imprisonment, Cowper's term of supervised release commenced on July
3, 2008. The conditions of his supervised release provided that he may not commit
a federal, local, or state crime, or associate with persons engaged in criminal activity.
In December 2010, the United States Probation Office submitted a petition alleging
that Cowper violated these terms. Among other claims, the probation office alleged
that Cowper had been arrested and indicted for his role in a money laundering
conspiracy, and recommended that Cowper's supervised release be revoked due to
such criminal activity.

       In September 2011, during Cowper's supervised release revocation hearing,
Cowper admitted that he violated the terms of his supervised release and notified the
court that he had already pled guilty to the substantive money laundering offense in
a separate federal case. Cowper notified the court that he would be sentenced in that
case the following month and that he faced an advisory Guidelines range of 33 to 41
months' imprisonment on that charge. The district court accepted Cowper's admission
and calculated his advisory Guidelines range for the supervised release violation at
18 to 24 months' imprisonment. Cowper asserted that a below-Guidelines sentence
was appropriate because he was already facing a significant sentence on the
substantive money laundering conviction and he had maintained steady employment
while on release. In response, the government argued that a within-Guidelines
sentence was appropriate due to the seriousness of the violation as well as Cowper's
significant criminal history. The district court, citing the sentencing factors under 18
U.S.C. § 3553(a), sentenced Cowper to 18 months' imprisonment, emphasizing the
seriousness of the violation and the relatively short sentence Cowper served for his
original drug trafficking conviction. The court concluded that the sentence would
reflect the seriousness of the violation and the need for punishment and deterrence.



                                          -2-
       Cowper claims the district court erred by failing to adequately consider the §
3553(a) factors and by not giving greater weight to the fact that he faced a significant
sentence on his substantive money laundering conviction. See United States v.
Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (explaining that procedural
error includes failing to consider the § 3553(a) factors, and a court abuses its
discretion if it fails to consider a relevant factor that should have received significant
weight or commits a clear error of judgment while weighing appropriate factors). We
perceive no such errors on this record. The district court expressly cited the § 3553(a)
factors, considered the parties' arguments, and emphasized the seriousness of
Cowper's violation and the need for punishment and deterrence. See 18 U.S.C. §
3553(a)(1), (2). We do not require a mechanical recitation of the § 3553(a) factors
and, on this record, it is clear the district court considered the factors while
determining Cowper's sentence. Feemster, 572 F.3d at 461. Likewise, we discern no
error of judgment in the court's weighing of appropriate sentencing factors or its
decision to deny Cowper's request for a downward variance. While Cowper claims
his 18-month sentence is substantively unreasonable, he has failed to rebut the
presumption of reasonableness we accord his within-Guidelines sentence. See id.

      We affirm.
                        ______________________________




                                           -3-